Citation Nr: 1516822	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer.

2.  Entitlement to service connection for a mood disorder, characterized as depression with alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Attorney




INTRODUCTION

The Veteran had active duty service from August 1984 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River, Vermont.

The issue(s) of residuals of skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's mood disorder, to include depression with alcohol dependence, is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a mood disorder, to include depression with alcohol dependence, have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                      38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated January 2011 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, private medical records and VA medical records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Of note, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Board finds that VA examinations are not necessary to determine whether the Veteran's claimed disorders are related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.
However, as explained below, although the Veteran does have current diagnoses of depression and alcohol dependence, the Veteran's service treatment records are negative for a diagnosis of any claimed disorder, to include the above listed disorders.  Further, other than the Veteran's bare assertions, the record does not contain competent, medical evidence even suggesting a link between any claimed disorder and the Veteran's military service.  The Board acknowledges that the Veteran reported that he drank heavily while in service, increasing his consumption after his divorce and that he spoke to the chaplain during this period.  However, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of depression or alcohol dependence while in service, and the Veteran's military personnel records are silent for any disciplinary proceedings or alcohol dependence referrals during the 2 year period encompassing the Veteran's divorce and discharge from active duty service.  Furthermore, the evidence of record indicates the Veteran was a polysubstance user prior to entering service, and that his drugs of choice were cocaine, methamphetamine, LSD, marijuana, and alcohol.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for these issues.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).

Mood Disorder

The Veteran asserts that his mood disorder, characterized as depression with alcohol dependence, is related to service.  In statement dated June 2010, and August 2010, the Veteran asserts that he drank heavily in service and began drinking more coincident with the dissolution of his marriage in 1987-88; that he sought counseling from the chaplain for depression due to his marriage difficulties; and that he believes he was suicidal.  

To evaluate the Veteran's claim the Board must first analyze competency and credibility of the Veteran's evidence.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In a treatment note dated April 2009, the Veteran reported a history of polysubstance abuse beginning in his late teens (prior to active duty service) that included cocaine, methamphetamine, LSD, marijuana, and alcohol.  The Veteran further reported that he stopped all drugs, except alcohol, shortly after discharge from the Marine Corps.  However, in a treatment note dated August 1992, the Veteran reported smoking 6-8 joints per day.  And, in a VA treatment report dated January 2010, the Veteran reported that he started drinking when he came home after being discharged from the Marine Corps.  Furthermore, the Veteran's military personnel record and service treatment records are silent as to any complaints, treatment, or diagnosis of depression or alcohol abuse, or any disciplinary action related to depression and alcohol abuse.  

In a statement dated June 2010, the Veteran stated that upon discharge for the Marine Corps and returning home, his "life was never the same."  The Veteran further stated that he got a succession of DWI's resulting in a loss of driving privileges for life, and that he sought counseling and rehabilitation from numerous facilities without success.   

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his sense.  Layno, 6 Vet. App. at 470.  Therefore the Veteran is competent to report his depression and alcoholism.  However, given the Veteran's inconsistency regarding the onset and occurrence of alcoholism and the lack of records concerning in-service depression, the fact that the first medical evidence of treatment is not indicated until court ordered in 1990 at the earliest, the Board finds that the Veteran's statements about the in-service onset of his current depression and alcoholism not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statement were written, and conflicting statements of the appellant are factors that the Board can consider and weigh against a claimant's lay evidence.)  Therefore, as there is no medical evidence and no credible evidence of in service incurrence or aggravation of a mood disorder, service connection for a mood disorder is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a mood disorder is denied.  


REMAND

The Veteran asserts that his post-service basal cell carcinoma is related to his active duty service, in that he fell asleep on the beach and got sunburned while on leave in Oceanside, California, and that he had to stand sentry duty "10-14 hours a day, 13 days a week ... with no shade."  (see Veteran statement dated August 24, 2010).  The Veteran further asserts that, generally, he was subjected to long hours in the hot sun.  (see VA Form 9 dated March 15, 2013).  The Board finds the Veteran's testimony regarding duty involving sun exposure and getting a sunburn credible.  The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of sunburn or basal cell carcinoma while on active duty.  The Veteran's service entrance report of medical history is positive for a report of a cyst, but not for any tumor, lesion, or cancer, as reported by the Veteran.   

In a private treatment report dated August 1992, the Veteran was evaluated for a skin lesion on his neck that turned out to be a wart.  However, the treatment report indicated that one year prior, in 1991, the Veteran had a lesion removed from his right face that was basal cell carcinoma.  This 1991 basal cell carcinoma removal was 3 years after the Veteran separated from active duty service.  Additionally, a VA treatment report from April 2005 revealed the Veteran reported a history of basal cell carcinoma status post removal of three lesions in the 1990s.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's basal cell carcinoma.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that basal cell carcinoma was directly incurred in or as a result of active duty service.

The examiner is informed that the Board finds the Veteran's report as to in-service sun exposure and sunburn is credible.  

A complete rationale for all opinions should be provided.

2.  After completing the above and any other necessary development, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


